 

 

Case 1:20-cv-00544-MAD-DJS Document 8

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

EXECUTIVE TRIM CONSTRUCTION, INC.,
doing business as Executive Group,

Plaintiff,
vs.

CHRISTOPHER GROSS; SUDDATH VAN
LINES, INC., a Florida Corporation; and
SUDDATH VAN LINES, INC., doing business as
Suddath Workplace Solutions,

Defendants.

 

APPEARANCES:

ROEMER WALLENS GOLD & MINEAUX, LLP
13 Columbia Circle

Albany, New York 12203

Attorneys for Plaintiff

Mae A. D'Agostino, U.S. District Judge:

Filed 05/15/20 Page 1 of 3

1:20-cv-544
(MAD/DJS)

OF COUNSEL:

MATTHEW J. KELLY, ESQ.

TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE

In a complaint dated May 14, 2020, Plaintiff alleges that Defendants, among other things,

misappropriated trade secrets in violations of federal and state law. See Dkt. No. 1. That same

day, Plaintiff filed a motion for a temporary restraining order by order to show cause. See Dkt.

No. 2. Having found that Plaintiff has satisfied the requirements of Rule 65(b) of the Federal

Rules of Civil Procedure for the issuance of injunctive relief without notice, Plaintiff's request for

a temporary restraining order is granted as set forth below.

An application having been made by Plaintiff for an Order seeking injunctive relief upon

Defendants Christopher Gross, Suddath Van Lines, Inc. and Suddath Van Lines, Inc. d/b/a

Suddath Workplace Solutions, and upon the annexed affidavit of Lance Orcutt sworn to on the

 
 

 

Case 1:20-cv-00544-MAD-DJS Document 8 Filed 05/15/20 Page 2 of 3

14th of May , 2020, and the affidavit of Matthew J. Kelly, Esq. sworn to on th 14th day of May,
2020, and the memorandum of law annexed thereto, and said application having regularly been
come on to be heard, it is hereby

ORDERED that Defendants or their attorneys show cause at the United States District
Court, James T. Foley U.S. Courthouse, on Friday, May 29, 2020, at 11:00 o'clock in the
forenoon of that day,’ or as soon thereafter as counsel can be heard, why an Order should not be
issued granting a preliminary injunction pursuant to Rule 65(a) of the Federal Rules of Civil
Procedure in this matter, as against Defendants as to the retention and utilization of certain
proprietary information belong to Plaintiff in the possession of Defendants and granting such
other and further relief as may be just and proper. Defendants shall file all opposing papers
herein by 5:00 p.m., on Monday, May 25, 2020, and Plaintiff shall file all reply papers by 5:00
p.m., on Wednesday, May 27, 2020. Service of the response and reply shall be by electronic
and/or facsimile transmission; and it is further

ORDERED that, pending the hearing and resolution of the motion for a preliminary
injunction, Defendants Christopher Gross, Suddath Van Lines, Inc., and Suddath Van Lines, Inc.
d/b/a Suddath Workplace Solutions are ENJOINED pursuant to Rule 65(b) of the Federal Rules
of Civil Procedure from utilizing, exploiting, transferring, copying, secreting, or otherwise
employing any information transmitted by Christopher Gross to Suddath Van Lines, Inc. and/or
Suddath Van Lines, Inc d/b/a/ Suddath Workplace Solutions with regard to bidding documents

and other proprietary information belonging to Plaintiff; and it is further

 

‘In light of the ongoing COVID-19 pandemic, the hearing on the this application will be
conducted by video conference, unless the parties otherwise waive the required hearing. The
Clerk of the Court will be in contact with the parties, once counsel for Defendants has made an
appearance in this matter to provide them with the necessary information.

2

 
 

 

Case 1:20-cv-00544-MAD-DJS Document 8 Filed 05/15/20 Page 3 of 3

ORDERED that Defendants shall not utilize any of the bidding documents, prepared by
Plaintiff or its agents and employees, including Defendant Christopher Gross, and shall segregate
and safeguard all such documents for filing with this Court; and it is further

ORDERED that service of this Temporary Restraining Order and Order to Show Cause
upon Defendants by Federal Express or other expedited delivery service to Defendant Christopher
Gross’ residence in Wilton, Connecticut and Defendants Suddath Van Lines, Inc. and Suddath
Van Lines, Inc. d/b/a Suddath Workplace Solutions at their corporate office in Jacksonville,

Florida by Monday, May 18, 2020, shall be considered good and sufficient service.

 

IT IS SO ORDERED.
Dated: May 15, 2020 Me if i Uy ee ‘
Albany, New York Mae A. D/Agosting?”

U.S. District Judge

 
